

114 S1001 RS: Small Business Lending Reauthorization Act of 2015
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 111114th CONGRESS1st SessionS. 1001IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Risch (for himself, Mr. Peters, Mr. Gardner, Mrs. Shaheen, Ms. Ayotte, Ms. Hirono, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipJune 10, 2015Reported by Mr. Vitter, without amendmentA BILLTo establish authorization levels for general business loans for fiscal years 2015 and 2016.
	
 1.Short titleThis Act may be cited as the Small Business Lending Reauthorization Act of 2015.
 2.General business loans authorizationSection 20 of the Small Business Act (15 U.S.C. 631 note) is amended— (1)by redesignating subsection (j) as subsection (f); and
 (2)by adding at the end the following:  (g)Fiscal year 2015For fiscal year 2015, the Administrator is authorized to make $20,500,000,000 in general business loans, as provided in section 7(a).
 (h)Fiscal year 2016For fiscal year 2016, the Administrator is authorized to make $23,500,000,000 in general business loans, as provided in section 7(a)..June 10, 2015Reported without amendment